Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 1 of 17 - Page ID#: 2138



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                     SOUTHERN DIVISION at PIKEVILLE


LYNNE ANNE ROBERTSON,                    )
                                         )
      Plaintiff,                         )                   Civil Case No.
                                         )                  7:20-CV-33-JMH
v.                                       )
                                         )             MEMORANDUM OPINION
                                         )                  AND ORDER
KILOLO KIJAKAZI,                         )
ACTING COMMISSIONER OF SOCIAL            )
SECURITY,                                )
                                         )
      Defendant.                         )

                                ** ** ** ** **

      Plaintiff    applied    for   DIB      and    SSI     in    2016   (Certified

Administrative     Transcript    (Tr.)       332,   334).    An    ALJ’s   decision

denying Plaintiff’s applications became the Commissioner’s final

decision when the agency’s Appeals Council denied Plaintiff’s

request for review (Tr. 1-5). See 20 C.F.R. § 404.981.                     The Court

has jurisdiction under 42 U.S.C. § 405(g). This matter is fully

briefed (see DE 15 & 17) and ripe for review.

      Plaintiff was 47 years-old in January 2016, when she claimed

that she became disabled due to multiple physical and mental

conditions (see Tr. 21, 332, 357). The medical evidence and the

hearing testimony are set forth in the ALJ’s decision (Id. at 10-

23), and a more specific analysis of the relevant facts is set

forth below.



                                Page 1 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 2 of 17 - Page ID#: 2139



      The ALJ followed the Commissioner’s five-step sequential

evaluation process for disability claims (Tr. 12-22). See 20 C.F.R.

§ 404.1520(a)(4) (outlining the process). As relevant here, the

ALJ   assessed      Plaintiff’s     residual     functional         capacity    (RFC)

between steps three and four, finding that she could perform a

restricted range of light work involving only simple work-related

decisions in a routine work setting having minimal variations and

limited social interaction (Tr. 15-16). See id. §§ 404.1545(a)(1)

(“Your      [RFC]   is   the   most    you     can   still     do     despite    your

limitations.”), § 404.1567(b) (defining light work). At step five,

the ALJ found that this RFC would allow Plaintiff to perform other

work existing in significant numbers in the national economy (Tr.

21-22). This finding was based on the testimony of a vocational

expert.(Tr. 134-35). The ALJ thus concluded that Plaintiff was not

disabled under the Act (Id. at 22).

                                JUDICAL REVIEW

      “On     judicial    review,     an     ALJ’s   factual        findings    [are]

‘conclusive’ if supported by ‘substantial evidence.’” See Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019).                     The     substantial

evidence threshold “is not high,” and “defers to the presiding

ALJ, who has seen the hearing up close.” Id. at 1154, 1157. The

substantial evidence standard is even less demanding than the

“clearly erroneous” standard that governs appellate review of



                                  Page 2 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 3 of 17 - Page ID#: 2140



district    court     factfinding—itself       a    deferential      standard.

Dickinson v. Zurko, 527 U.S. 150, 152-53 (1999).

                                   DECISION

      The ALJ found that Plaintiff had the mental RFC to make simple

work-related decisions in a routine work setting having minimal

variations; to have occasional interactions with supervisors and

co-workers; and to have no more than superficial work-related

contact with the general public (Tr. 16). The ALJ’s mental RFC

assessment was supported by the opinions of reviewing state agency

psychological consultants Dr. Gary Perry and Dr. Christi Bruening.

Dr. Perry opined that Plaintiff was

      able to understand and remember at least simple
      instructions and procedures requiring learning periods
      of 60 days or less. She could sustain attention,
      concentration, effort and pace for simple tasks
      requiring independent judgments and involving minimal
      variations over a 2 hour work segment with normal breaks.
      She appears capable of interacting with co-workers and
      supervisors for task completion in a work environment
      that offers only occasional contact with the public for
      task completion. The claimant has difficulty tolerating
      stress, but appears capable of adapting to situational
      conditions and normal changes in routines and hazards in
      the work place.

(Tr. 173). Dr. Bruening opined that Plaintiff could understand and

remember simple and detailed instructions; carry out simple and

familiar detailed instructions with concrete variables with little

requirements for independent judgment or decision-making, for two-

hour segments over an eight-hour workday, five days per week;

tolerate occasional superficial contact with               supervisors, co-

                                Page 3 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 4 of 17 - Page ID#: 2141



workers, and the general public; and adapt to the expected and

familiar changes and pressures of a routine work setting not

requiring strict production quotas (Tr. 217).

      The ALJ gave some weight to the opinions of Drs. Perry and

Bruening (Tr. 19-20). Although the ALJ did not include verbatim

the   psychologists’       opinions    that     Plaintiff     could    sustain

attention, concentration, effort, and pace for two hours at a time,

the ALJ limited Plaintiff to simple work-related decisions and

found that she could do unskilled work (Tr. 16, 22). Unskilled

work by definition involves concentrating in two-hour segments.

See Social Security Administration (SSA) Program Operations Manual

System (POMS) DI 25020.010(B)(3), Mental Limitations, 2001 WL

1933437 (explaining that, to perform unskilled work, a claimant

must be able to “maintain attention for extended periods of 2-hour

segments,” and “concentration is not critical”). As such, courts

in this Circuit, including one in this               District,     have found

harmless the omission of a two-hour concentration limit from a

claimant’s RFC or hypothetical to the vocational expert. See, e.g.,

Gee v. Commissioner of Soc. Sec., No. 2:19-CV-5009, 2020 WL

3989172, at *5 (S.D. Ohio July 15, 2020) (“[A]ny alleged failure

to include a two-hour concentration limitation does not constitute

reversible error.”), report and recommendation adopted sub nom.

Gee v. Comm’r of Soc. Sec., 2020 WL 4569132 (S.D. Ohio Aug. 7,



                                Page 4 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 5 of 17 - Page ID#: 2142



2020) (unpublished); Mallott v. Colvin,          No. 5:13-305-DCR, 2014 WL

2574520, at *8 (E.D. Ky. June 9, 2014) (unpublished).

      In   assessing    Plaintiff’s    mental    RFC,   the   ALJ   reasonably

discounted consultative psychologist Dr. Sprague’s opinion (see

Tr. 20, 823-24). Dr. Sprague opined that Plaintiff was moderately

to markedly impaired in a number of workplace functional abilities

(Tr. 823-24). The ALJ gave limited weight to Dr. Sprague’s opinions

for three reasons: (1) the doctor had examined Plaintiff on only

one occasion, (2) the opinion was inconsistent with the totality

of the medical evidence, and (3) the opinion was inconsistent with

Plaintiff’s limited mental health treatment during the relevant

period (Tr. 20).

      Factors relevant to the weight due a medical opinion include

whether the source has seen a claimant “a number of times and long

enough to have obtained a longitudinal picture” of the claimant’s

impairment and whether the source has provided treatment for the

impairment in question. 20 C.F.R. § 404.1527(c)(2)(i), (ii). The

ALJ correctly found that Dr. Sprague had examined Plaintiff only

once before rendering his opinion (Tr. 20; see Tr. 819-24).

      Plaintiff contends that the ALJ should not have relied on

these factors in discounting Dr. Sprague’s opinion because the

reviewing    state     agency   psychological      consultants      had   never

examined her (Tr. 15 at 4). Although it is true that they did not

examine her, the state agency psychologists nevertheless had a

                                Page 5 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 6 of 17 - Page ID#: 2143



more longitudinal picture of Plaintiff’s mental abilities because

they reviewed the entire record — including Dr. Sprague’s opinion,

which followed his one-time examination in January 2017 (see Tr.

171-73 (Dr. Perry’s February 2017 opinion), 215-17 (Dr. Bruening’s

March 2017 opinion)). The Sixth Circuit rejected an argument

similar to the one made by Plaintiff’s in Norris v. Comm’r of Soc.

Sec., 461 F. App’x 433, 439 (6th Cir. 2012) (unpublished), finding

the ALJ to have reasonably discounted two consultative examiners’

opinions – due to the fact that they had only examined the claimant

on one occasion — and instead credited the reviewing physicians’

opinions given their consistency with the overall record.

      Indeed, a factor relevant to the weight due to a medical

opinion is the consistency of that opinion with the record as a

whole. 20 C.F.R. § 404.1527(c)(4). Here, the ALJ found that Dr.

Sprague’s opinion was “not consistent with the totality of the

medical evidence” (Tr. 20). While the ALJ did not concurrently

discuss the evidence that he found inconsistent with the opinion,

the Court reads the ALJ’s decision as a cohesive whole, not

piecemeal. See Bradford v. Sec’y of the Dep’t Health & Human

Servs., 803 F.2d 871, 873 (6th Cir. 1986) (“It is clear from a

reading of the entire opinion that the ALJ . . . .”). The Sixth

Circuit has found no error under similar circumstances. See Crum

v. Comm’r of Soc. Sec., 660 F. App’x 449, 457 (6th Cir. 2016)

(unpublished) (“No doubt, the ALJ did not reproduce the list of

                                Page 6 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 7 of 17 - Page ID#: 2144



these treatment records a second time when she explained why Dr.

Bell’s opinion was inconsistent with this record. But it suffices

that she listed them elsewhere in her opinion.”).

      A reasonable mind could agree that evidence discussed by the

ALJ earlier in his decision was inconsistent with Dr. Sprague’s

opinion (see Tr. 18-19). The ALJ considered Plaintiff’s own report

that she could follow written and spoken instructions, had no

problems getting along with family or friends, prepared simple

meals, liked to read and watch television, and could shop in stores

(Tr. 15; see Tr. 381-83, 385, 822). Indeed, Plaintiff denied any

troubles with memory, completing tasks, understanding, following

instructions, or getting along with others (Tr. 385). The ALJ also

noted Dr. Sprague’s own findings of normal orientation, intact

recent memory, intact social insight and judgment, and fair rapport

(Tr. 15, 18, 19; see Tr. 821-22).

      Rather than address the evidence cited by the ALJ in his

decision, Plaintiff points to other evidence, which she believes

supported Dr. Sprague’s opinion (DE 15. at 10-11). Under the highly

deferential standard of review, however, the Court must affirm the

ALJ’s decision if it is supported by more than a scintilla of

evidence, even where substantial evidence might also support a

contrary conclusion. See Biestek, 139 S. Ct. at 1154; Longworth v.

Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005) (as long as

substantial evidence supports the ALJ’s decision, a court will

                                Page 7 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 8 of 17 - Page ID#: 2145



defer to it “even if there is substantial evidence in the record

that would have supported an opposite conclusion”).

      The ALJ found that Dr. Sprague’s opinion was inconsistent with

Plaintiff’s limited treatment for her mental impairments (Tr. 20).

Plaintiff simply obtained psychotropic medications from her family

doctor; she had not sought specialized mental health treatment

from a therapist or psychiatrist since 2012 (Tr. 117-18). The Sixth

Circuit    has   recognized     under    similar    circumstances      that   a

claimant’s conservative treatment for her ailment is a good reason

to discount an opinion that the claimant is severely limited. See

Kepke v. Comm’r of Soc. Sec., 636 F. App’x 625, 631 (6th Cir.

2016). (unpublished); Lester v. Soc. Sec. Admin., 596 F. App’x 387,

389 (6th Cir. 2015) (unpublished).

      Generally, the opinion of an examining source is to be given

more weight than the opinion of a non-examining source, but this

is not a bright line rule. Dragon v. Comm’r of Soc. Sec., 470 F.

App’x 454, 463 (6th Cir. 2012) (unpublished). “State agency medical

consultants are considered experts and their opinions may be

entitled to greater weight if their opinions are supported by the

evidence.” Hoskins v. Comm’r of Soc. Sec., 106 F. App’x 412, 415

(6th Cir. 2004) (unpublished). Here, the ALJ reasonably found that

the opinions of State agency psychological consultants Drs. Perry

and Bruening were due more weight than Dr. Sprague’s opinion

because they were aligned with the evidence of record (Tr. 19-20).

                                Page 8 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 9 of 17 - Page ID#: 2146



       Plaintiff     argues,      mistakenly,       that      the    reviewing

psychologists “reviewed only a skeletal portion of the medical

evidence” (DE. 15 at page 11). On the contrary, Drs. Perry and

Bruening reviewed all of the evidence that Plaintiff submitted

prior to their review in February and March 2017, respectively

(see Tr. 158-60, 173, 201-04, 216-17). Dr. Sprague, on the other

hand, reviewed at most one earlier report at his January 2017

examination (see Tr. 819 (“Please note that the examiner did not

receive any medical information . . . and it is not known if she

is currently on any medication regimen . . . We did receive a

report from Mountain Comprehensive Care. This lady was diagnosed

with    depression,        although     she   is   noncompliant      with   any

medication.”)).

       Plaintiff   quibbles     with    Dr.   Perry’s   conclusion   that   Dr.

Sprague’s opinion overstated he limitations (DE 15 at page 11-12;

see Tr. 173 (“Dr. Sprague’s [opinion] is assigned no weight and

appears as an overestimate of limitations based on information

reviewed.”)). Plaintiff’s layperson opinion cannot overcome the

contrary finding of a highly qualified psychologist who is an

expert in Social Security disability evaluation. See 20 C.F.R. §

404.1513a(b)(1).

       Finally, the ALJ’s RFC assessment was consistent with the

ALJ’s    finding      of     moderate     limitation     in    concentration,

persistence, and pace. At step three, as part of the “special

                                 Page 9 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 10 of 17 - Page ID#: 2147



technique” for evaluating mental impairments, the ALJ had rated

Plaintiff’s limitations in the “B criteria” (Tr. 14-15). See id.

§ 404.1520a (explaining the special technique and evaluation of

the B criteria at steps two and three). The ALJ found that

Plaintiff had a moderate limitation with regard to the B criterion

of concentrating, persisting, or maintaining pace (Tr. 15). This

rating was not an assessment of Plaintiff’s RFC.                   See   Social

Security    Ruling    (SSR)   96-8p,    1996   WL   374184,   at   *4    (“[T]he

limitations identified in the ‘paragraph B’ and ‘paragraph C’

criteria are not an RFC assessment but are used to rate the

severity of mental impairment(s) at steps 2 and 3 of the sequential

evaluation process.”). The ALJ addressed the moderate limitation

by confining Plaintiff to simple work -related tasks in a routine

work setting having minimal variations (Tr. 16). Cf. Reeves v.

Comm’r of Soc. Sec., 618 F. App’x 267, 275 (6th Cir. 2015).

(unpublished) (ALJ accounted for marked and moderate limitations

in social interaction by limiting claimant to only occasional

interaction with the public).

      More than a mere scintilla of evidence supports the ALJ’s

evaluation of Plaintiff’s mental RFC. See Biestek, 139 S. Ct. at

1154. The Court should decline Plaintiff’s invitation to re-weigh

the evidence of her mental limitations, which would exceed the

Court’s limited standard of review. See Kyle v. Comm’r of Soc.

Sec., 609 F.3d 847, 854-55 (6th Cir. 2010) (“Even if this Court

                                Page 10 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 11 of 17 - Page ID#: 2148



might    have    reached      a   contrary       conclusion    of       fact,    the

Commissioner’s decision must be affirmed so long as it is supported

by substantial evidence.”).

      Turning    now   to    Plaintiff’s     residual    functional       capacity

(RFC), The ALJ found that Plaintiff had the physical RFC to

      perform light work . . . except she can stand and/or
      walk for four hours in an eight hour work day. She can
      occasionally climb ramps and stairs. She can never climb
      ladders, ropes, and scaffolds. She can frequently
      balance and stoop, and occasionally kneel, crawl, and
      crouch. She can never reach overhead with the dominant
      right upper extremity. She can frequently reach in all
      other directions    with the dominant right upper
      extremity. She can frequently push and pull with the
      upper and lower extremities bilaterally. She can make
      frequent use of hand and foot controls bilaterally. She
      must avoid frequent exposure to extreme heat, humidity,
      dust, odors, fumes, gases other pulmonary irritants. She
      must avoid occasional exposure to unprotected heights
      and moving mechanical parts

(Tr. 15-16). In reaching this conclusion, the ALJ gave great weight

to the opinion of State agency medical consultant Dr. Dawson (Tr.

20; see Tr. 212-14).

      Dr. Dawson opined that Plaintiff could sit for about six hours

in an eight-hour workday (Tr. 212-13). The ALJ found that Plaintiff

had the RFC to perform a range of light work (Tr. 15). Light work

by definition involves sitting for about around two hours in a

workday, far less than Dr. Dawson opined that Plaintiff could do.

SSR 83-10, 1983 WL 31251, at *6 (“[T]he full range of light work

requires    standing    or    walking,     off    and   on,   for   a    total   of

approximately 6 hours of an 8-hour workday. Sitting may occur

                                  Page 11 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 12 of 17 - Page ID#: 2149



intermittently during the remaining time.”). As such, to the extent

that the ALJ’s hypothetical differed from Dr. Dawson’s opinion, it

was to Plaintiff’s benefit. See Meuzelaar v. Comm’r of Soc. Sec.,

648 F. App’x 582, 584 (6th Cir. 2016)(unpublished) (“The ALJ, it

is true, mistakenly called the nurse a ‘treating physician.’ But

that mistake, if anything, gave the reports more weight than they

deserve.”).

      The   ALJ   reasonably     addressed     Plaintiff’s     bilateral     hip

osteoarthritis     and   cervical    degenerative     disc   disease    in   his

assessment of her RFC. The ALJ found that these impairments were

severe at step two of the sequential evaluation process (Tr. 13).

The ALJ then considered Plaintiff’s claims of neck and hip pain

within his evaluation of her RFC (Tr. 16-17). But the ALJ found

that her reported symptoms were inconsistent with other evidence

(Tr. 19). Plaintiff does not challenge that finding (see generally

Pl. Mem.). She has thus waived any argument that her reported

symptoms could support greater neck and hip limitations. See Hollon

v. Comm’r of Soc. Sec., 447 F.3d 477, 491 (6th Cir. 2006).

      Plaintiff’s argument that the ALJ should not have relied on

Dr. Dawson’s opinion incorrectly presumes that an ALJ must have a

medical opinion before he can assess a claimant’s RFC as to what

limitations arise from an impairment (DE 15, pages 14-15). An ALJ

assesses RFC based on all of the evidence, not just medical

opinions. See 20 C.F.R. §§ 404.1545(a)(3), 404.1546(c); Bingaman

                                Page 12 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 13 of 17 - Page ID#: 2150



v. Comm’r of Soc. Sec., 186 F. App’x 642, 647 (6th Cir. 2006)

(unpublished) (“The ALJ is ultimately responsible for determining

a claimant’s RFC based on relevant medical and other evidence in

the record.”). Even though Dr. Dawson did not have the opportunity

to review evidence of hip injections or the September 2018 neck x-

ray (which Plaintiff erroneously refers to as an MRI, see DE15 at

15), the ALJ did.

       The ALJ discussed evidence relevant to Plaintiff’s neck and

hip pain within his assessment of her RFC (Tr. 16-20). In relation

to her neck condition, the ALJ discussed the September 2018 neck

x-ray (which showed straightening of the spinal curvature with

degenerative disc disease at one level (see Tr. 1577), as well as

findings of normal neck range of motion and no spinal tenderness

(Tr. 17, 18; see Tr. 609, 612, 615, 619, 622, 630, 633, 658, 662,

665, 668, 671, 674 (all showing full neck range of motion); Tr.

1736, 1746, 1756, 1765, 1777, 1798, 1807, 1818, 1829, 1840, 1850,

1860, 1871, 1882 (all showing no spinal tenderness)).

       Regarding Plaintiff’s osteoarthritis, the ALJ discussed the

October 2017 hip x-rays, which showed a normal right hip and only

“mild arthritic change” in the left hip (Tr. 18; Tr. 1572; Tr.

1539   (normal    bilateral     hip   x-rays   in   Dec.   2016)).    The   ALJ

reasonably concluded that these findings did not support greater

limitations than he assessed (Tr. 15-21).



                                Page 13 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 14 of 17 - Page ID#: 2151



       The ALJ asked the vocational expert about an individual of

Plaintiff’s age and education, and with the same limitations that

the ALJ ultimately assessed in Plaintiff’s RFC (Tr. 134-35; Tr.

15-16 (RFC assessment)). The expert testified that someone with

these limitations could not do Plaintiff’s past relevant work, but

could do other work (Tr. 135). The ALJ cited this testimony

approvingly when he found that Plaintiff could do other work

existing in significant numbers in the national economy (Tr. 21-

22).

       Plaintiff argues that the ALJ could not rely on this testimony

because the hypothetical that the ALJ presented differed from the

findings of the State agency at the initial and reconsideration

levels of administrative review (DE 15 at 5 (citing Tr. 175, 196,

219, 240)). However, as the ALJ correctly stated at the hearing,

he was not bound by the state agency’s determinations (see Tr.

104). 20 C.F.R. § 404.1503(d)(1)-(3) (SSA is not bound by a State

agency determination); Sims v. Comm’r of Soc. Sec., No. 10-10379,

2010 WL 3488607, at *1 (E.D. Mich. Sept. 1, 2010)(unpublished)

(“Plaintiff’s arguments regarding whether the ALJ is bound by the

finding of a state agency is superfluous. . . [T]he conclusion

that the ALJ is not bound by the disability finding of a state

agency is correct.”).

       Next, Plaintiff argues that, because she was limited to

standing or walking four hours per day, the ALJ should not have

                                Page 14 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 15 of 17 - Page ID#: 2152



relied on the vocational expert’s testimony that she could do light

work (DE 15, page 6-7; see Tr. 15-16). Her argument is off base.

It is true that “the full range of light work requires standing or

walking, off and on, for a total of approximately 6 hours of an 8-

hour workday.” SSR 83-10, 1983 WL 31251, at *6 (emphasis added).

But the ALJ did not ask the expert about a hypothetical individual

who could do the full range of light work.             Rather, the ALJ asked

the   expert     about   a   hypothetical    individual      with   Plaintiff’s

limitations, including a limitation to standing and/or walking

only four hours in a workday (Tr. 15, 134). The expert testified

that someone with those limitations could do the three light jobs

she identified (Tr. 134-35). Plaintiff’s counsel did not object to

this testimony (Tr. 131-37). See Martin v. Comm’r of Soc. Sec.,

170 F. App’x 369, 374 (6th Cir. 2006) (unpublished) (absent an

objection to the vocational expert’s testimony, the ALJ reasonably

relied on the testimony).

      The whole point of vocational expert testimony is to go beyond

the    limited     information     contained      in   the     Dictionary     of

Occupational Titles. See 20 C.F.R. § 404.1566(e). The ALJ thus

reasonably relied on the vocational expert’s testimony. See Casey

v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1235 (6th Cir.

1993) (“It is well established that an ALJ may pose hypothetical

questions to a vocational expert and is required to incorporate

only those limitations accepted as credible by the finder of fact.”

                                Page 15 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 16 of 17 - Page ID#: 2153



      In short, the ALJ reasonably considered the mixed evidence

before him, evaluated       Plaintiff’s reported symptoms, weighed the

medical opinions, and considered the vocational expert’s testimony

when he concluded that Plaintiff was not disabled under the Act.

The Court must thus affirm this finding if it is supported by

substantial evidence. 42 U.S.C. § 405(g). “[W]hatever the meaning

of   ‘substantial’     in   other   contexts,     the   threshold    for   such

evidentiary sufficiency is not high.” Biestek, 139 S. Ct. at 1154.

“It means—and means only—‘such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.’” Id.

      Having reviewed the entire administrative record               of almost

2,000 pages and considered the arguments of counsel, the Court

concludes that the Commissioner’s final decision is supported by

substantial evidence. Accordingly,

      IT IS ORDERED herein as follows:

      (1)   That the Commissioner’s final decision be, and the same

            hereby is, AFFIRMED.

      (2)   That the Defendant’s motion for summary judgment (DE 17)

            be, and the same hereby is, GRANTED.

      (3)   That the Plaintiff’s motion for summary judgment (DE 15)

            be, and the same hereby is, DENIED.

      (4)   A separate judgment in conformity herewith shall this

            date be entered.



                                Page 16 of 17
Case: 7:20-cv-00033-JMH Doc #: 19 Filed: 08/04/21 Page: 17 of 17 - Page ID#: 2154



      This the 4th day of August, 2021.




                                Page 17 of 17
